Citation Nr: 0806699	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals of explosive 
injury to thenar eminence, left hand, status post skin graft 
with scar, currently rated 10 percent disabling, to include 
the issue of whether a separate rating is warranted for the 
scars.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine. 

In May 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.

The case was remanded in July 2007 for further development.

As will be discussed below, the issue of whether the veteran 
is entitled to a separate rating for the scars on his left 
hand may be reasonably inferred from the evidence of record.  
Accordingly, the Board construes this issue for purposes of 
this appeal as listed on the cover page.

FINDINGS OF FACT

1.  Residuals of a left thumb injury have not been productive 
of ankylosis, do not adversely affect the other left hand 
digits, or result in limitation of motion with a gap of more 
than two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.

2.  The veterans scars are deep and productive of limited 
motion in an area or areas exceeding six square inches.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left thumb injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5224, 5228, 5308 (2007).

2.  The left hand scars are more appropriately evaluated as a 
separate condition, rated at 10 percent disabling, under 
Diagnostic Code 7801; and the criteria for an increased 
rating in excess of 10 percent for  left hand scarring are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 7801-7804 (2007); Esteban v. Brown, 6 Vet. App. 259 
(1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
September 2004.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in May 
2006, July 2007, and October 2007 letters.  

With regard to increased evaluation claims, the Board is 
aware of the Court's recent decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board is aware that the September 2004 VCAA letter did 
not provide the type of notification set forth in the second 
and third requirements of Vazquez-Flores.  However, the 
veteran's September 2007 VA examination involved studies that 
paralleled the relevant diagnostic criteria.  These studies, 
as well as the veteran's access to his VA examination reports 
(indicated in his representative's February 2008 post-remand 
brief, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim.  Moreover, as the veteran discussed 
his service-connected disability in terms of relevant 
symptomatology in his left hand, and as he described the 
functional effects of his disabilities on his everyday life 
in support of his claims during his examination, the Board is 
satisfied that he had actual knowledge of what was necessary 
to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the August 2005 Statement of 
the Case was followed up by a Supplemental Statement of the 
Case in October 2007 representing VA action that served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores, slip op. at 9.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified in the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question that arises as to which evaluation to apply, the 
higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, 
the lower rating is for assignment.  38 C.F.R. § 4.7.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

III.  Left Hand Disability

The veteran injured his left thumb when a hand grenade 
detonator exploded in his hand.  The veteran contends that 
his residuals of a left thumb injury are more severe than 
contemplated by the current 10 percent disabling evaluation.  
The veteran's disability is currently considered under 
Diagnostic Code 5224 for ankylosis of the thumb and 
Diagnostic Code 7801 for scars other than head, face, or neck 
that are deep or that cause limited motion.  The RO assigned 
a 10 percent rating based on pain and limitation of motion.

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
warrants a 10 percent rating, and unfavorable ankylosis of 
the thumb warrants a 20 percent evaluation. 

Diagnostic Code 5228, which pertains to limitation of motion 
of the thumb, states that: A 20 percent rating is warranted 
for the major or minor arm with a gap of more than two inches 
(5.1 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A 10 percent rating 
is warranted for the major or minor arm with a gap of one to 
two inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
noncompensable rating is warranted for the major or minor arm 
with a gap of less than one inch (2.5 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228. 

A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes under the below 
diagnostic codes.  Here, the evidence reflects the veteran is 
right-hand dominant, as indicated in the September 2007 VA 
examination.

The Board also notes that when evaluating disabilities rated 
on the basis of limitation of motion, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Diagnostic Code 7801 provides that scars, other than the head 
face, or neck, that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square cm) 
warrant a 10 percent disability rating.  A 20 percent rating 
is warranted for area or areas exceeding 12 square inches (77 
square cm).  38 C.F.R. § 4.118.  Scars that are in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(1). 

In a January 2005 VA examination (the claims file was 
reviewed), the examiner found that the veteran had limitation 
of flexion and opposition in the thumb so that the abductor 
pollicis longus and pollicis brevis muscles had been injured 
to the point that he could only perform about 42 degrees 
flexion and extension was only 0 degrees.  The examiner noted 
that the rest of the hand was intact.  There was no evidence 
of any gap with the exception of limitation of motion of the 
left thumb.  There was also no evidence of ankylosis.  The 
examiner also noted that, as far as repetitive motion was 
concerned, the veteran was very limited.  The veteran was 
capable of pushing, pulling and twisting, but had problems 
with writing, touching and compression.

The examiner rendered a diagnosis of status post hand grenade 
detonator explosion, left hand involving injury to the left 
thumb with limitation to range of motion and destruction of 
the muscles pertaining to the motion of the left thumb; with 
repetitive motion being very limited.

With regard to the scars, the examiner noted that all the 
scars were located in the left thenar area.  The first scar 
was 1.5 inches in length and about 2 cm in width, the second 
scar was 1 inch in length and 2 cm in width.  The third scar 
was 1 inch in length and 1 cm in width.  The fourth scar was 
3 inches in length and 5 cm in width.  There was no adherence 
to the underlying tissue.  There was some atrophy of the skin 
around the left thumb.  The scars were stable, superficial, 
and can hardly be felt by palpation.  The scars were not 
deep.  There was no evidence of inflammation, edema, 
pigmentation, or keloid formation.  There was slight 
inflexibility of the skin because of atrophy and scars.  
There was also a slight limitation of range of motion.

The veteran underwent another VA examination in September 
2007.   The examiner reviewed the claims file.  The examiner 
noted some limitation of motion of the thumb.  The veteran 
was able to oppose all the fingers, except the fourth and 
fifth digits.  The thumb was limited in flexion 40 to 50 
degrees.  There was no tendon damage, but some loss of the 
thenar muscles mainly the abductor pollicis longus muscle and 
brevis muscle, which limits the veteran's flexion to 42 to 52 
degrees.  The veteran's ability to extend the thumb was very 
limited.  The examiner rendered a diagnosis of marked 
disfigurement of the left hand thumb area with marked 
limitation of motion, weakness, fatigue, pain, lack of 
endurance and incoordination following repetitive use.

The veteran told the examiner that he was retired and had 
trouble with his daily activities.  He had difficulty 
pinching and/or gripping objects.  He also had decreased 
strength and dexterity and flare-ups two times a week.

Upon physical examination, there was no evidence of ankylosis 
of any joints of the hand.  There was limitation of motion of 
a single digit (thumb).  There was no gap.  However, with 
repetitive motion there was a gap of one centimeter to the 
fifth and fourth digits of the left hand.  There was no gap 
in the palmar crease.  The veteran had normal range of motion 
of all digits except for the left thumb.  The 
metacarphalangeal joint in flexion is 0 to 50 degrees.  The 
interphalangeal joint is 0 to 100 degrees of flexion.  The 
distal interphalangeal joint was 0 to 100 degrees of flexion.  
The distal interphalangeal joint was 0 to 70 degrees in 
flexion.  There was evidence of marked weakness, fatigue, 
incoordination and lack of endurance following repetitive 
use.  There was marked limitation in flexion from 0 to 42 
degrees in flexion of the carpometacarpal joint of the first 
digit (thumb).  X-ray taken in November 2002 shows 
degenerative joint disease of the first carpometacarpal 
joint.  

With regard to the scarring, the examiner noted that there 
were five scars on the palm of the left hand.  The longest is 
4 cm x 2 mm toward the level and the other lesser scars were 
2 cm x 1 mm.  There was no pain on palpitation.  There was 
some adherence to the underlying tissue cicatrix formation, 
which limited the range of motion of the thumb.  The texture 
of the thumb was irregular.  The scars were stable with some 
depression.  The scars were deep indicating some tissue loss 
and damage of the underneath thenar muscles.  There was no 
inflammation edema or keloid formation.  There was some 
slight hypopigmentation of the main scars.  There was some 
inflexibility of the skin to the areas of the scar 
approximately 3 cm x 1cm in the center portion of the graft.

Here, the veteran does not have a gap of more than two inches 
(5.1 cm) between the thumb pad and fingers with the thumb 
attempting to oppose the fingers, with or without repetitive 
motion.  There is no evidence whatsoever of ankylosis.  Even 
taking into account the notations of weakness on repetitive 
motion, and loss of motion on flare- ups, the Board finds 
that when the range of motion is considered together with the 
functional loss, the evidence does not support a conclusion 
that the loss of motion in the left hand more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Codes 5224-5228, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.

Other, possibly more favorable, codes have been considered, 
but none would allow the veteran an increased rating of 20 
percent.  A 20 percent rating for ankylosis is only available 
for ankylosis of the thumb under Diagnostic Code 5224.  The 
veteran is not entitled to a higher rating under Diagnostic 
Codes 5220 through 5223, which rate favorable ankylosis of 
multiple digits, as he is only service-connected for his left 
thumb, and there is no medical evidence of other injured 
digits.  The veteran also would not be entitled to a higher 
rating under Diagnostic Codes 8514 through 8516, as there is 
no motor strength impairment beyond range of motion 
limitations attributed to the injury and as the veteran is 
able to open and close his hand. 
 
Diagnostic Code 5308 contemplates disabilities of Muscle 
Group VIII, which includes the thumb.  This Code provides a 
20 percent rating for a moderately severe disability.  38 
C.F.R. § 4.73, DC 5308.  A 30 percent rating is assigned for 
a severe disability.  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  The provision notes that: "[t]he hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, ect.  Rate on limitation of motion, minimum 
10 percent."  A higher rating under this provision is not 
warranted as the provision states to rate a hand muscle 
injury on limitation of motion.  The veteran's injury was 
rated under limitation of motion and he was assigned the 
minimum 10 percent rating.

It is possible for the veteran to have separate and distinct 
manifestations from the same injury, which would permit 
ratings under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Therefore, the Board must consider whether the veteran is 
entitled to a separate rating for his scars under Diagnostic 
Code 7801.  The Board finds that the veteran is entitled to a 
separate 10 percent rating under Diagnostic Code 7801 given 
that the scars are deep with some underlying tissue damage 
and given that the areas combined exceed 6 square inches (39 
square cm).  A 20 percent rating, however, is not warranted 
given that the combined areas do not exceed 12 square inches 
(77 square cm), as indicated by the September 2007 VA 
examination.  Although the January 2005 examiner found that 
the scars were not deep, the Board assigns more probative 
value to the September 2007 examination, which found the 
scars to be deep, given that the examination is more recent, 
more thorough, and reviewed by two examiners (a family 
practitioner and an orthopedic surgeon).  

Furthermore, the Board has considered whether to apply other 
diagnostic criteria under the skin disability regulations, 
but no such other criteria are potentially applicable.  
Regardless, these diagnostic codes provide for a maximum 
rating of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7802 (scars other than the head, face, or neck that are 
superficial and do not cause limited motion, but that involve 
areas measuring at least 144 square inches), 7803 
(superficial, unstable scars), or 7804 (superficial scars 
that are painful on examination). 

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the service-connected disability 
results in so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations).  Further, it has not been shown that 
this condition warrants frequent periods of hospitalization, 
or otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of 
explosive injury to thenar eminence, left hand, status post 
skin graft with scar.  However, the veteran is entitled to a 
separate rating of 10 percent for scarring on the left hand.  
Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  

ORDER

Entitlement to an increased rating for residuals of explosive 
injury to thenar eminence, left hand, status post skin graft 
with scar, currently rated 10 percent disabling is denied.

A separate 10 percent rating for scarring on the left hand 
(formerly rated as increased rating for residuals of 
explosive injury to thenar eminence, left hand, status post 
skin graft with scar) is granted, subject to the provisions 
governing the award of monetary benefits. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


